Citation Nr: 0119701	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-17 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability secondary to service-connected knee replacements.

2.  Entitlement to an increased rating for right knee 
arthroplasty, currently evaluated as 60 percent disabling.

3.  Entitlement to an initial rating in excess of 60 percent 
for left knee arthroplasty.

4.  Entitlement to an increased (compensable) rating for 
residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from August and November 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The veteran was represented by The American Legion until 
September 1998.  Since then he has been represented by the 
Vietnam Veterans of America.

On his November 1998 substantive appeal, the veteran 
requested that he be provided a hearing before a member of 
the Board held at the RO.  An April 2001 statement from the 
veteran indicates that he wished to withdraw his Travel Board 
hearing request.  Accordingly, the veteran's claims may now 
be considered by the Board.

The veteran's claim for entitlement to service connection for 
a left ankle disability as secondary to his service-connected 
knee disabilities is the subject of a remand section of this 
decision.

The Board notes that in a May 2001 rating action the veteran 
was granted a total rating based on individual 
unemployability due to service connected disability, 
effective from January 9, 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had total replacements of both knees in 
October 1996.

3.  The veteran's knees are stable, move from 0 to 85 
degrees, and cause the veteran some pain on use.

4.  When the veteran experiences flare-ups of his right 
shoulder disability, the veteran's right arm is unable to 
move past shoulder level.


CONCLUSIONS OF LAW

1.  An increased rating for a right knee arthroplasty is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5055 (2000).

2.  An initial rating in excess of 60 percent for a left knee 
arthroplasty is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2000).

3.  The criteria for a 20 percent rating for residuals of a 
right shoulder injury have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, which the Board finds to be adequate for 
rating purposes, as well as VA outpatient treatment records.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings for knee replacements and for residuals of shoulder 
injuries.  The Board concludes that the discussions in the 
rating decisions, statements of the case, supplemental 
statements of the case and VA letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand of the veteran's 
increased rating claims would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Increased Rating for Knee Disabilities

By rating action in March 1972 the veteran was granted 
service connection and a 10 percent rating for postoperative 
right medial meniscectomy.  In October 1996 the veteran 
underwent bilateral total knee arthroplasties at a VA medical 
center.  The veteran was assigned a temporary total rating 
due to convalescence following surgery, from October 6, 1996 
to December 1, 1996.  From December 1, 1996 the veteran was 
granted a 100 percent schedular rating for one year.  A 30 
percent rating for right knee arthroplasty was assigned from 
December 1, 1997.  The veteran's claim for an increased 
rating was received from the veteran's representative on 
January 9, 1998. 

By rating action in August 1998 the veteran was granted 
service connection for left knee arthroplasty as secondary to 
the service-connected right knee arthroplasty.  The veteran 
was assigned a 30 percent rating for his left knee 
arthroplasty, effective from January 9, 1998.  In a June 2000 
rating action the RO granted the veteran increased ratings of 
60 percent for both the veteran's right and left knee 
arthroplasties.  The 60 percent rating for the right knee 
disability was effective from December 1, 1997, and the 60 
percent for the left knee disability was effective from 
January 9, 1998.

On VA examination in July 1998 the veteran reported that pain 
was 8 out of 10 in his right knee and that he had had no pain 
in his left knee since the replacements in October 1996.  He 
complained that the left knee went out on him every three to 
four days.  The left knee did not lock, but he had the 
sensation that there was nothing there.  The veteran reported 
that he could not kneel with the left knee.  The veteran did 
not sense weakness as much as just awkwardness, and an 
inability to do a lot of motions of the knees.  There was 
stiffness of the knees.  The veteran's knees appeared large 
and swollen from the total knee replacements.  There was no 
heat or redness.  The veteran indicated a definite lack of 
endurance.  The veteran reported that he could walk a long 
way, but that he could not do any type of work or lifting.  
The veteran stated that he had not had actual periods of 
flare-ups, except with excess walking.  The examiner noted 
that during flare-ups the veteran could not do much with his 
knees.  He walked well, but did not try to walk too fast.  
There was no dislocation or subluxation of the knees.  The 
veteran did not have any anterior or posterior laxity of the 
knees.  The veteran's right knee range of motion was from 0 
to 105 degrees and his left knee range of motion was from 0 
to 100 degrees.  The veteran had no instability of the knees.  
X-rays revealed the veteran to have total knee replacements, 
in good alignment.

The veteran underwent a medical examination at the Michigan 
Orthopedic Surgery and Rehabilitation in October 1998.  The 
veteran reported on-going bilateral knee pain, aggravated by 
activity and partially relieved by rest.  Prolonged standing, 
ambulation, and certain rotational movements were painful.  
The veteran reported that he had difficulty going up and down 
stairs.  He did not have a feeling of instability, but 
reported that his knees gave out occasionally.  Range of 
motion was from zero to 110 degrees bilaterally.  

The veteran appeared before a hearing officer at the RO in 
April 1999.  He testified that he had no stability of the 
knees.  He reported that he could walk, but he wobbled all 
the time.  When one of his knees went out, he would trip and 
fall.  The veteran stated that he could not kneel down or 
stand for very long due to his knees. He testified that he 
had pain in his knees all the time.

April 1999 VA outpatient records reveal that the veteran had 
decreased range of motion of the knees.  Both knees flexed to 
85 degrees.  The veteran reported that he was unable to 
squat, and kneel down.  He stated that he had difficulty 
climbing stairs and ladders.

The veteran claims that he is entitled to ratings in excess 
of 60 percent for his right and left knee disabilities.  The 
regulations provide for a 100 percent rating for one year 
following prosthetic replacement of a knee joint.  A 60 
percent rating is for assignment following the one year 
period when there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board notes that the veteran's current 60 percent ratings 
are higher than the maximum ratings available for limitation 
of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2000).  Accordingly, the scheduler criteria for 
limitation of motion of the knee need not be considered.

The record since January 1997 has revealed the veteran has 
knee pain with bilateral knee motion limited to as much as 85 
degrees.  While the veteran has complained of giving way of 
the left knee, the examiners have indicated that the 
veteran's knees are stable.  The veteran definitely has 
serious right and left knee disabilities; however, the rating 
schedule does not provide a rating in excess of 60 percent 
for a knee disability, absent another total knee replacement.  
The Board further finds that the veteran's complaints of pain 
and the limitation of motion, exhibited since January 1997 
for his right knee disability and since January 1998 for his 
left knee disability, are adequately compensated by the 
veteran's current 60 percent ratings.  Accordingly, the 
claims for a rating in excess of 60 percent for a right knee 
arthroplasty and for an initial rating in excess of 60 
percent for a left knee arthroplasty are denied.  

Since the veteran has not met the requirements for a rating 
in excess of 60 percent for a left knee disability ever since 
January 9, 1998, the effective date of service connection, 
staged ratings are not for application.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

II.  Compensable Rating - Right Shoulder

The veteran was granted service connection and a 10 percent 
rating for a right shoulder disability effective from 
December 1971.  By rating action in June 1985 the veteran's 
right shoulder disability rating was reduced to 
noncompensable, effective from October 1985.  The veteran 
submitted a claim for a compensable rating for his right 
shoulder disability in September 1998.  The record reveals 
that the veteran is left-handed.

Service medical records reveal that the veteran was injured 
in his right shoulder when he was elbowed in a basketball 
game in May 1971.  At that time X-rays showed 
acromioclavicular separation.

The veteran was evaluated at the Michigan Orthopedic Surgery 
and Rehabilitation in October 1998.  The veteran complained 
of right shoulder pain which was aggravated mostly by 
activities above shoulder level or abduction.  The pain was 
not continuous, but certain movements or lifting were 
painful.  The veteran denied right shoulder weakness or pain 
radiating distally.  Examination for the right shoulder 
showed no bony or soft tissue abnormalities.  The veteran was 
able to abduct to 120 degrees and anteriorly flexion to 110 
degrees.  Resistive abduction and external rotation were 
painful.  Adduction was to 20 degrees.  Forward elevation was 
to 100 degrees.  Internal rotation was to 30 degrees and 
external rotation was to 70 degrees.  There were no signs of 
right shoulder instability.  There was no right shoulder 
clicking.  The examiner noted that the veteran's right 
shoulder pain was possibility related to impingement syndrome 
and possible rotator cuff degenerative changes.

On VA examination in November 1998 the veteran reported 
injuring his right shoulder while playing basketball in 
service.  The veteran complained of some stiffness during the 
cold and damp weather.  He denied locking and fatigability of 
the right shoulder.  He reported that when he had flare-ups 
his right shoulder joint stiffened up, he could not lift 
anything over 20 to 30 pounds, and he had difficulty raising 
his right hand above his head.  Examination of the right 
shoulder revealed the veteran to have right shoulder forward 
flexion from 0 to 180 degrees.  Right shoulder abduction was 
from 0 to 180 degrees.  Right shoulder external and internal 
rotation were from 0 to 90 degrees, bilaterally.  The veteran 
stated that he had normal and painless range of motion, both 
active and passive.  The examiner noted that the veteran 
reported that his right shoulder range of motion was limited 
to from 0 to 90 degrees during flare-ups.  The examiner 
reported that forward flexion, extension, abduction of the 
right shoulder were all done with relative ease.  The 
examiner noted that there was no right shoulder limitation 
and that repetitive maneuvers did not seem to cause lack of 
endurance or limitation.  The diagnosis was history of 
acromioclavicular injury in 1971, without surgery.  The 
veteran reported some pain.  Range of motion at that time was 
entirely normal, repetitive maneuvers could be executed 
without any fatigability.  Some mild point tenderness was 
elicited over the AC joint.  The shoulder girdle muscles were 
fully developed.  No wasting of the muscles was noted.  X-
rays of the right shoulder were normal.

The veteran did not provide any testimony concerning his 
right shoulder at his April 1999 hearing before a hearing 
officer at the RO.

The veteran currently has a noncompensable rating under the 
diagnostic code for impairment of clavicle or scapula.  
Diagnostic Code 5203 provides for a 10 percent rating for 
malunion or nonunion of the clavicle or scapula.  The medical 
evidence does not show, and that veteran does not claim, that 
he currently has nonunion or malunion of the right clavicle 
or scapula.  Accordingly, the veteran does not meet the 
requirements for a compensable rating under Diagnostic Code 
5203.

X-rays have shown that the veteran does not have arthritis of 
the right shoulder.  Accordingly, the veteran is not entitled 
to a compensable rating for his right shoulder injury 
residuals under the criteria for arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5201 provides for a 30 percent rating for 
limitation of motion of the minor arm is to 25 degrees from 
the side.  A 20 percent rating is for application when there 
is limitation of motion of the arm to shoulder level.  
Diagnostic Code 5201 does not provide for a noncompensable 
rating when an arm has greater range of motion than just to 
the shoulder level.  In this case the October 1998 
examination showed that the veteran essentially had full 
range of motion.  The veteran reported, however, that he had 
increased right shoulder pain with activities above shoulder 
level.  While the October 1998 VA examination report 
indicated that the veteran had almost full range of motion of 
the right arm, it was noted that on flare-ups the veteran 
reported that his right shoulder was limited to 90 degrees 
(shoulder level).  In DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Court of Appeals for Veterans Claims held that 38 
C.F.R. §§ 4.40, 4.45, were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 during 
flare-ups.  In this case the medical evidence reveals that 
when flare-ups of the veteran's right shoulder disability 
occur, he has limitation of motion of the right arm to 
shoulder level.  Accordingly, the Board finds that the 
veteran meets the criteria for a 20 percent rating for 
residuals of a right shoulder injury under Diagnostic Code 
5201.  Moreover, a 20 percent evaluation is also assignable 
under 38 C.F.R. § 4.59 as it is the intent of the rating 
schedule to recognize painful joints due to healed injury to 
at least the minimum compensable rating for the joint.  In 
this case, the minimum compensable rating is 20 percent under 
DC 5201.  Since the medical evidence of record does not show 
that the veteran ever experiences restriction of movement of 
the right arm to 25 degrees from the side at any time, 
including during flare-ups, the criteria for a rating in 
excess of 20 percent is not warranted.  Accordingly, the 
evidence supports the assignment of a 20 percent evaluation, 
but no more, for the service connected right shoulder 
disability.


ORDER

Entitlement to an increased rating for right knee 
arthroplasty is denied.

Entitlement to a higher initial rating for left knee 
arthroplasty is denied.

Entitlement to the assignment of a 20 percent rating for 
residuals of a right shoulder injury is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

The veteran contends that he is entitled to service 
connection for a left ankle disability as secondary to his 
service-connected knee disabilities.  At the April 1999 
hearing the veteran testified that a VA physician told him 
that he had a left ankle disability which was due to his 
service-connected knee disability.    

It is not clear whether the July 1998 examiner found any 
disability of the left ankle.  However, other medical 
treatment records do indicate that the veteran has pain and 
swelling of the left ankle.  In view of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board is of the opinion that a new VA orthopedic 
examination of the veteran's left ankle is needed to 
determine if the veteran has a chronic disability of the left 
ankle, and if so, if such disability is related to the 
veteran's service-connected knee disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for a left 
ankle disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine if 
the veteran currently has a left ankle 
disability.  If a chronic left ankle 
disability is identified, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's left ankle disability is 
secondary to, or aggravated by, his 
service-connected knee disabilities.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for a left ankle disability as secondary 
to service-connected knee disability.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY A. PISARO 
	Acting Member, Board of Veterans' Appeals



 



